Title: 14th.
From: Adams, John Quincy
To: 


       I pass’d half an hour before dinner at Mr. Thaxters office: at home all the rest of the day, with the same scene perpetually renew’d: A person that passes the days in study and the nights in sleep knows little of variety. The rules of the house, are exceedingly regular, and must be strictly attended to. Breakfast at 8. dinner at 1: prayers at 9 and retirement a short time after, are the Laws: and as I think every person ought to pay due respect to the Regulations of the house he is in, I have never been out of this after 10 at night, since I have been, here: but once after 9. Severity in this article, is absolutely necessary in a Clergyman’s house: such is the attention every gentleman of that profession, must pay to the prejudices of ignorance, and enthusiasm. In short the discouragement every person, inclined to the study of divinity must meet with in this Country has restrained many of late years from following that line of life, and will lessen the number very greatly in a little Time. The laws exclude them from any civil employment, the Salaries allow’d them are very small, and in many places miserably paid; so that one can have no hopes of gratifying, ambition or prospects of fortune, yet they are subjected to every ill natured reflection, that envy or malice can invent. Every individual seems to think he has the direction, and superintendency of their Conduct. In this land of freedom, they are the only persons that enjoy it not; and they have not like the Roman Vestals, the Satisfaction of having uncommon Respect paid them; as a reward for, all these disagreeable Circumstances. I think proper care ought to be taken, to prevent the Clergy, as a body from growing too rich or too powerful; but I think it both false and unjust policy, to make odious distinctions between them, and other Citizens.
       Weather quite cold to day.
      